DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-12 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-9, and the species:

    PNG
    media_image1.png
    248
    320
    media_image1.png
    Greyscale
 in the reply filed on 04/18/2022 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Since claims 1, 2 and 4-7 reads on the elected species, these claims are under current examination and are examined to the extent they read on the elected species. Accordingly, Claims 3 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1, 2 and 4-7 are under current examination.
The elected species is found free of prior art therefore, the search is extended to other species.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 	Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a compound of Formula I, which is also naturally present in the leaves of J. gendarussa, as taught by Souza (J. Braz. Chem. Soc.., Vol 28, No. 7, 1281-1287; 2017; as provided by the applicant on IDS dated 12/30/2021):

    PNG
    media_image2.png
    193
    594
    media_image2.png
    Greyscale
wherein Y=amino acid=glutamic acid=as in claims 1, 2 and 4-7, ortho to CR1R2X; R1=R2=H; X=OC(=O)R’; R’ =substituted alkyl; R3=H and the instant claims does not indicate any structural or manipulative difference (see compound 4)(entire article; especially pages 1282-1283 and Figure 1).. 

Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the specification’s and the plain meaning of the other terms, the broadest reasonable interpretation of claim 1, 2 and 4-7 is a natural product, which is not structurally different compared to its naturally existing form.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Here, the claim recites a compound, which is a statutory category of invention. As explained in the MPEP, it is not necessary to identify a single category into which a claim falls, so long as it is clear that the claim falls into at least one category. MPEP 2106.03(I). Here, because the compound is a composition of matter, the claim is to at least one statutory category of invention (Step 1: YES). 

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Because claim 1 recites a nature-based product, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). As evidenced by Souza (J. Braz. Chem. Soc.., Vol 28, No. 7, 1281-1287; 2017; as provided by the applicant on IDS dated 12/30/2021), compound of the instant claims is naturally present in the leaves of J. gendarussa (see compound 4) (entire article; especially pages 1282-1283 and Figure 1), 

    PNG
    media_image2.png
    193
    594
    media_image2.png
    Greyscale
wherein Y=amino acid=glutamic acid=as in claims 1, 2 and 4-7, ortho to CR1R2X; R1=R2=H; X=OC(=O)R’; R’ =substituted alkyl; R3=H.
When the claimed compound is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed compound is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Since there are no additional elements, the instant claims does not integrate the judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES). 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claim recites no additional elements (Step 2B: NO). The claim is not eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112, as failing to comply with the written description requirement.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1, 2 and 4-7 are directed to a compound of Formula (I) 

    PNG
    media_image3.png
    219
    352
    media_image3.png
    Greyscale

. 

    PNG
    media_image4.png
    409
    843
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    300
    829
    media_image5.png
    Greyscale

Thus, claim 1 is drawn to millions of compounds, having a benzyl core to which substituents X, R1, R2, R3 and Y, each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (I). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1, 2 and 4-7 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by compound of formula (I). The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, especially with respect to compound with R’, R”.  L’, R1, R2 and R3
The specification provides guidance to a limited number of compound of formula (I) embraced by claim 1; the common structural features in the examples disclosed are as in the instant claims 5 and 7: 
R1=R2=H;
R3=H or C(=O)OMe, Me;
Y=as in claim 5;
And X=F, C(=O)OMe, OC(=O)PhOMe; OC(=O)PhCl; OC(=O)PhNO2.
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements of any monovalent substituent, any substituted or unsubstituted aryl, any self-cleaving linker etc. as in the instant claim 1, and substituents X, R1, R2, R3 and Y, embraced by claims. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1, 2 and 4-7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souza (J. Braz. Chem. Soc.., Vol 28, No. 7, 1281-1287; 2017; as provided by the applicant on IDS dated 12/30/2021).

Souza discloses compound 4

    PNG
    media_image2.png
    193
    594
    media_image2.png
    Greyscale
 which reads on claims 1, 2 and 4-7 when Y=amino acid=glutamic acid=as in claims 1, 2 and 4-7, ortho to CR1R2X; R1=R2=H; X=OC(=O)R’; R’ =substituted alkyl; R3=H (see compound 4)(entire article; especially pages 1282-1283 and Figure 1)..
Since the cited prior art reads on all the limitations of the instant claims 1-2 and 4-7, these claims are anticipated. 
Allowable subject matter
The elected species:

    PNG
    media_image1.png
    248
    320
    media_image1.png
    Greyscale
 is found allowable.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623